EXHIBIT 10.2
 
FORM OF NONSTATUTORY STOCK OPTION AGREEMENT


HEPALIFE TECHNOLOGIES, INC.
2001 INCENTIVE STOCK OPTION PLAN




1. Grant of Option. Pursuant to the HepaLife Technologies, Inc. 2001 Incentive
Stock Option Plan (the “Plan”) for employees, consultants, and directors of
Alliqua, Inc. (f/k/a HepaLife Technologies, Inc.), a Florida corporation (the
“Company”), the Company grants to


_________________________
(the “Participant”),


an option to purchase shares of Stock of the Company as follows:


On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase a total of ___________________
(__________) full shares of Stock of the Company (the “Optioned Shares”) at an
“Option Price” equal to $___ per share (being the Fair Market Value per share of
the Stock on this Date of Grant).


The “Date of Grant” of this Stock Option is _____ __, ____. The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the fifth (5th) anniversary of the Date of Grant, unless terminated
earlier in accordance with Section 4 below. The Stock Option is a Nonqualified
Stock Option. This Stock Option is intended to comply with the provisions
governing nonqualified stock options under the final Treasury Regulations issued
on April 17, 2007, in order to exempt this Stock Option from application of
Section 409A of the Code.


2. Subject to Plan. This Stock Option and its exercise are subject in all
respects to the terms and conditions of the Plan, and the terms of the Plan
shall control to the extent not otherwise inconsistent with the provisions of
this Agreement. The capitalized terms used herein that are defined in the Plan
shall have the same meanings defined for and assigned to them in the Plan. This
Stock Option is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.


3. Vesting; Time of Exercise.  Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Optioned Shares shall be vested and the Stock Option shall be exercisable as
follows:


a.           _________ (____) of the total Optioned Shares shall be vested and
that portion of the Stock Option shall be exercisable on the Date of Grant.


b.           An additional _________ (____) of the total Optioned Shares shall
vest and that portion of the Stock Option Shall be exercisable on __________.


c.           An additional _________ (____) of the total Optioned Shares shall
vest and that portion of the Stock Option Shall be exercisable on __________.


4. Term; Forfeiture.


a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s termination of service, the Stock Option
will be terminated on that date. The unexercised portion of the Stock Option
that relates to Optioned Shares which are vested will terminate at the first of
the following to occur:
 
 
- 1 -

--------------------------------------------------------------------------------

 


i.           5 p.m. on the date the Option Period terminates;


ii.           5 p.m. on the date which is six (6) months following the date of
the Participant’s termination of service due to death or disability (as defined
in Section 22(e)(3) of the Code);


iii.           5 p.m. on the date of the Participant’s termination of service by
the Company for Cause (as defined herein);


iv.           5 p.m. on the date which is three (3) months following the date of
the Participant’s termination of service for any reason not otherwise specified
in this Section 4.a.;


v.           5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 7 hereof.


b.           For purposes hereof, “Cause” shall mean (i) the Participant’s
commission of a dishonest or fraudulent act in connection with the Participant’s
employment, or the misappropriation of Company property; (ii) the Participant’s
conviction of, or plea of nolo contendere to, a felony or crime involving
dishonesty; (iii) the Participant’s inattention to duties, unsatisfactory
performance, or failure to perform the Participant duties hereunder, provided in
each case the Company gives the Participant written notice and thirty (30) days
to correct the Participant’s performance to the Company’s satisfaction; (iv) a
substantial failure to comply with the Company’s policies; (v) a material and
willful breach of the Participant’s fiduciary duties in any material respect,
provided in each case the Company gives the Participant written notice and
thirty (30) days to correct; (vi) the Participant’s failure to comply in any
material respect with any legal written directive of the Board; or (vii) any act
or omission of the Participant which is of substantial detriment to the Company
because of the Participant’s intentional failure to comply with any statute,
rule or regulation, except any act or omission believed by the Participant in
good faith to have been in or not opposed to the best interest of the Company
(without intent of the Participant to gain, directly or indirectly, a profit to
which the Participant was not legally entitled). Any determination of whether an
the Participant should be terminated for Cause pursuant to this Agreement shall
be made in the sole, good faith discretion of the Board, and shall be binding
upon all parties affected thereby.


5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, or by the Participant’s guardian or personal
or legal representative. If the Participant’s termination of service is due to
his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate, or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and applicable laws, rules, and regulations.
 
 
- 2 -

--------------------------------------------------------------------------------

 


6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of Stock shall be issued.


7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Stock with respect to which the Stock Option is to be exercised, the date of
exercise thereof (the “Exercise Date”) which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) if the Company, in its sole discretion,
so consents in writing, Stock owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date, (c) if the Company, in its sole discretion, so consents in writing, by
delivery (including by FAX) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Participant to a broker or dealer, reasonably acceptable to the
Company, to sell certain of the shares of Stock purchased upon exercise of the
Stock Option or to pledge such shares as collateral for a loan and promptly
deliver to the Company the amount of sale or loan proceeds necessary to pay such
purchase price, and/or (d) in any other form of valid consideration that is
acceptable to the Committee in its sole discretion.


Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Stock then being purchased to be delivered as directed by
the Participant (or the person exercising the Participant's Stock Option in the
event of his death) at its principal business office promptly after the Exercise
Date. The obligation of the Company to deliver shares of Stock shall, however,
be subject to the condition that, if at any time the Company shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Stock upon any securities exchange or inter-dealer quotation
system or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.
 
If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then that portion of the
Participant’s Stock Option and right to purchase such Optioned Shares may be
forfeited by the Participant.


8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant in any form or fashion except by will or by the laws of descent and
distribution.


9. Rights as Shareholder. The Participant will have no rights as a
shareholder with respect to the Optioned Shares until the issuance of a
certificate or certificates to the Participant or the registration of such
shares in the Participant’s name for the shares of Stock. The Optioned Shares
shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 10 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates. The Participant, by his or her execution of
this Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of a certificate or certificates for the shares of
Stock.
 
 
- 3 -

--------------------------------------------------------------------------------

 


10. Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Stock covered by the Stock Option, and the Option Prices thereof,
shall be subject to adjustment in accordance with Sections 6(i) and 9 of the
Plan.


11. Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.


12. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.


13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


14. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any shares to the
Participant hereunder, if the exercise thereof or the issuance of such shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.


15. Investment Representation. Unless the shares of Stock are issued to the
Participant in a transaction registered under applicable federal and state
securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Stock which may be purchased hereunder will be
acquired by the Participant for investment purposes for his own account and not
with any intent for resale or distribution in violation of federal or state
securities laws. Unless the Stock is issued to him in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Stock shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Participant
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.


16. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.


17. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Florida (excluding any conflict of
laws rule or principle of Florida law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).


18. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any subsidiary, whether as an employee or
as a consultant or as a director, or interfere with or restrict in any way the
right of the Company or any subsidiary to discharge the Participant at any time.
 
 
- 4 -

--------------------------------------------------------------------------------

 


19. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.


21. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.


22. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.


23. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.


24. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


25. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
 
- 5 -

--------------------------------------------------------------------------------

 


26. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.           Notice to the Company shall be addressed and delivered as follows:


Alliqua, Inc.
850 Third Avenue, Suite 1801
New York, NY 10022
Attn: President
Facsimile: (646) 218-1401
 
b.           Notice to the Participant shall be addressed and delivered as set
forth on the signature page.


27. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any subsidiary (for purposes of this
Section 27, the term “Company” shall be deemed to include any applicable
subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion, also require the Participant receiving shares of
Stock issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Grant. Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Stock. Such payment may be
made (i) by the delivery of cash to the Company in an amount that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Stock that the Participant has not
acquired from the Company within six (6) months prior to the Exercise Date,
which shares so delivered have an aggregate Fair Market Value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the exercise of the Stock Option, which shares so withheld have
an aggregate Fair Market Value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii). The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.
 
 
* * * * * * * *


[Remainder of Page Intentionally Left Blank - Signature Page Follows.]
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the date specified in Section 1 hereof.
 


 

  COMPANY:           Alliqua, Inc. (f/k/a HepaLife Technologies, Inc.)          
    By:_____________________________________________  
Name:___________________________________________  
Title:____________________________________________         Acknowledged and
Agreed to   as of ____________________________       PARTICIPANT:      
_______________________________________   Signature      
Name:__________________________________  
Address:________________________________  

 
 
 - 7 -

--------------------------------------------------------------------------------